Me. Justice HutchisoN
delivered the opinion of the Court,
Rodnlfo Rodriguez applied to one of the judges of this Court for a writ of certiorari, while the Court was in vacation, and appeals from an order refusing to issue the writ. The order appealed from was based: first, on the ground that the first two of the questions presented had not been properly raised either in the district court or by the petition for a writ of certiorari; and second, on the ground that the other averments of the petition did not involve any question of jurisdiction or of procedure.
The assignment of errors contained in the brief for appellant specifies errors alleged to have been committed by the district judge. It does not point out any error in the-order appealed from. That order is not even mentioned in the course of argument. In other words appellant ignores the order .and submits his case as one calling for the exercise of original rather than appellate jurisdiction.
The order appealed from must be affirmed.
Mr. Justice Wolf took no part in the decision of this case..